IN THE SUPREME COURT OF THE STATE OF MONTANA                                  10/12/2021
                   Supreme Court No. DA 20-0399

STATE OF MONTANA,
                                                                                 Case Number: DA 20-0399




            Plaintiff and Appellee,

      v.

WILLARD DEAN McCAULOU,

            Defendant and Appellant.

                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until November 10th, 2021 to prepare, file and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                               Jim Rice
                                                                  Justice, Montana Supreme Court
                                                                           October 12 2021